Citation Nr: 1114420	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to the service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran of any further action required on his part.  


REMAND

The RO denied service connection for migraine headaches in a June 2007 rating decision.  The Veteran expressed his disagreement with the denial of the claim in November 2007, and the RO issued a Statement of the Case (SOC) in July 2008.  In September 2008, the Veteran submitted a VA substantive appeal (VA Form 9) on which he indicated his desire to be afforded a hearing at a local VA office before a Veterans Law Judge.  See Section "8. HEARING" of the VA Form 9.  This has not been accomplished.  Accordingly, to ensure due process of law, the RO must schedule the Veteran for a Travel Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, this case is REMANDED for the following development:

The Veteran must be scheduled for a Travel Board hearing at the RO.  All correspondence pertaining to this matter should be associated with the claims folder.  Thereafter, the RO should take any appropriate action.

The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


